PER CURIAM.
Willie S. Crain, Jr. seeks review of the circuit court’s order denying his petition for writ of mandamus. After examining the petition we find that the appellant has sufficiently alleged a basis for relief pursuant to Waldrup v. Dugger, 562 So.2d 687 (Fla.1990). The circuit court was correct that the appellant had not exhausted all available legal and administrative remedies; however, during the pendency of this appeal, those avenues have now been exhausted.
Accordingly, we reverse the denial of the petition for writ of mandamus and remand the matter to the circuit court to evaluate in light of the Department of Corrections memorandum dated January 30, 1991.
SCHOONOVER, C.J., and CAMPBELL and HALL, JJ;, concur.